Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-13-00541-CV

               LONE STAR SPORTSMAN, INC. d/b/a Alan Warren Outdoors,
                                 Appellant

                                               v.

                           Mike MALIK d/b/a Paradice Hunt Club,
                                       Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-19979
                          Honorable Laura Salinas, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

       In accordance with this court’s memorandum opinion of this date, appellant’s motion to
dismiss this appeal is GRANTED. This appeal is DISMISSED. See TEX. R. APP. P. 42.1(a). Costs
of appeal are taxed against appellant. See id. 42.1(d). Appellee’s motion to dismiss is DENIED AS
MOOT.

       SIGNED November 27, 2013.


                                                _____________________________
                                                Karen Angelini, Justice